Citation Nr: 0727937	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in March 2005.  A transcript of 
the hearing has been associated with the claim file.  

In May 2004 and June 2006 the Board remanded the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

This case has been remanded twice for further development.  
The veteran has claimed treatment at the tuberculosis ward at 
either Fort Meade, Maryland, or Fort Hood, Texas, in 1946.  
The Board remanded the claim in June 2006 to make an attempt 
to obtain these sufficiently identified federal records.  The 
RO conducted two separate research requests with the National 
Personnel Records Center (NPRC).  In August 2006, the NPRC 
indicated that there was no more additional service medical 
records or alternative source documents such as sick/morning 
reports or Surgeon General Office (SGO) records.  The RO did 
not receive a response with regard to its request for a 
direct search of records at both Fort Meade, Maryland, or 
Fort Hood, Texas, in 1946.  VA must make continuing attempts 
to obtain records in the possession of a federal agency until 
the records are obtained or unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. §  3.159(c)(2) (2006).  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Unfortunately, the Board finds that this case needs to be 
remanded again as the order of the prior remand has not been 
fully complied with.  There is no reply from the NPRC as to 
whether direct searches for records at Fort Meade and Fort 
Hood were conducted.  Therefore, there is no way for the 
Board to ascertain whether these records exist and whether VA 
has met its duty to assist..

On remand, the Board once again requests the RO to give 
consideration of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. §§ 3.306, 3.371 and 3.374 in adjudicating the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempts to obtain 1946 tuberculosis 
treatment records from the hospitals at 
Fort Meade, Maryland, and/or Fort Hood, 
Texas by directly contacting such 
facilities.  If no records can be found, 
or if they have been destroyed, obtain 
specific confirmation of that fact.

2.  Following the completion of the 
foregoing, readjudicate the claim on 
appeal with specific consideration of the 
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. §§ 3.306, 3.371 and 3.374.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

